TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00621-CR







Ex parte Scott Volz






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT


NO. 99-385-C368, HONORABLE BURT CARNES, JUDGE PRESIDING






Scott Volz appealed from an order of the district court refusing to reduce bail
following a hearing on a writ of habeas corpus.  On January 24, 2000, this Court received a
supplemental record showing that on November 24, 1999, Volz posted bond in the amount
ordered by the district court.  The State moves to dismiss the appeal as moot.  See Grady v. State,
962 S.W.2d 128, 132 (Tex. App.--Houston [1st Dist.] 1997, pet. ref'd).  The motion is granted
and the appeal is dismissed.



				                                                                       

				Mack Kidd, Justice

Before Justices Jones, Kidd and Patterson

Dismissed as Moot

Filed:   February 3, 2000

Do Not Publish